ROSE, District Judge.
The petitioner seeks naturalization. Both his Barents were foreign-born. His father, who was never naturalized, died while he was quite young. His mother married again, and- dur*970ing her lifetime, and while the petitioner was still a minor, his stepfather was naturalized, and, in consequence, his mother also became a naturalized citizen. His only living parent having been naturalized while he was a minor residing in the United States, he thereby became a citizen. United States v. Kellar (C. C.) 13 Fed. 82; United States v. Rodgers (D. C.) 144 Fed. 711.
His petition for naturalization will accordingly have to be dismissed, because he is already a citizen.